Citation Nr: 1809887	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.M.


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from September 2002 to June 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing before the undersigned Veterans Law Judge held at the RO in July 2014.  The claims file includes a transcript of the hearing.

In February 2016, the Board remanded this matter to the RO for additional development.  The Board finds that there has been substantial compliance with the remand instructions regarding further development, so the Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In August 2016, the Veteran waived AOJ consideration of the evidence he submitted in support of his claim since the most recent Supplemental Statement of the Case.  Therefore, the Board need not remand the matter for consideration of that evidence.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's GERD causes reflux, sleep disturbance and occasional regurgitation, but makes only a small contribution to the symptoms of chronic abdominal pain, chronic nausea and vomiting and significant weight loss, which are primarily caused by other conditions.  His GERD has only a small impact on his overall health.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent disabling for GERD have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  Increased Rating:  General Principles

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, VA must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.

VA has considered the level of the veteran's impairment throughout the entire period on appeal, including the propriety of staged ratings.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

II.  Increased Rating:  GERD

The Veteran seeks a rating for in excess of 10 percent disabling for his service-connected GERD.

GERD is rated under DC 7346.  See 38 C.F.R. § 4.114.  Under DC 7346, a 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.

The Veteran is a lay person.  The issue here is the clinical significance of health symptoms where the Veteran has multiple psychological and physical disabilities.  Determining the clinical significance of symptoms due to service-connected GERD in the circumstances of this case requires specialized knowledge, training, and experience to properly evaluate.  The Board finds that the Veteran and the Board are not competent to independently evaluate the Veteran's symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The medical opinions of this lay Veteran are not competent evidence of the clinical significance of his symptoms.  Id.  Similarly, the Board is also incompetent to evaluate the clinical significance of the reported symptoms, in contrast to applying the rating criteria in light of the competent medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  Here, the Board will rely on the medical evidence of record to determine whether the criteria for any higher ratings are met.

The record contains a variety of medical evidence.  The Board has reviewed the evidence, but will focus on the most relevant evidence in setting forth its reasons and bases.

The Veteran submitted a May 2014 DBQ completed by a physician which indicated the presence of symptoms that might warrant a higher rating.  However, it was not limited to an evaluation of the Veteran's service-connected GERD.  Rather, the physician attributed the symptoms and their severity to GERD, "abdominal pain (ICD 789.09)", irritable bowel syndrome, and hematochezia.  Only GERD is service-connected.  The Board assigns the May 2014 DBQ little probative value because it fails to distinguish between the symptoms attributable to the service-connected GERD and those attributable to conditions that are not service-connected.  See 38 C.F.R. § 4.14.

The record also contains a 2014 VA examination.  That examination fails to discuss the diagnostic tests referenced in the May 2014 DBQ, it fails to discuss the documented weight loss between January 2014 and May 2014, and otherwise fails to provide sufficient information to enable the Board to evaluate the merits of the VA examiner's conclusions against the conclusions in the May 2014 DBQ.  The Board also assigns the opinions and medical findings in the 2014 VA examination little probative weight.

In June 2016, pursuant to the Board's remand instructions, VA obtained an opinion regarding the symptoms of the Veteran's GERD and their severity based on a comprehensive review of the medical evidence, including the May 2014 DBQ, the 2014 VA examination, and the medical treatment records (including the evidence of weight loss and weight gain during the appeal period).  The examiner provided an accurate medical history and identified the Veteran's symptoms as reflux, regurgitation, substernal pain, and sleep disturbance caused by esophageal reflux.  The examiner noted that there was no stricture, spasm of the esophagus, or acquired diverticulum of the esophagus.  Diagnostic testing revealed mild esophagitis consistent with GERD.  The examiner reported the results of laboratory tests (a CBC panel) without indicating the presence of anemia.  The examiner noted the condition had no impact on occupational functioning.

The 2016 VA examiner provided an extensive discussion of the Veteran's medical history and the bases for her opinion.  The examiner concluded with the following summary:

It is the opinion of this examiner based on the information noted above, chart review and the Veteran's history that his service-connected GERD is responsible for his reflux, sleep disturbance and occasional regurgitation.  His chronic abdominal pain, chronic nausea and vomiting and significant weight loss is not primarily caused by his GERD.  There may be a small contribution to these symptoms from his GERD but it would be impossible to determine the degree as to which GERD contributes without resorting to mere speculation.

The Board assigns this opinion significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The 2016 VA examiner's opinion supports the continued assignment of a 10 percent rating because the Veteran has "two or more of the symptoms for the 30 percent evaluation of less severity."

A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Veteran has pyrosis, occasional regurgitation and substernal pain, but the evidence does not support finding that the Veteran's symptoms are "productive of considerable impairment of health."  Rather, the examiner specifically noted that the Veteran's GERD "may" have made only a "small contribution" to the more significant symptoms noted in the May 2014 DBQ including, particularly, the "significant weight loss."  The Veteran's other conditions, both service-connected and non-service-connected, played a much more significant role in these symptoms.  Based on the examiner's conclusion and her extensive supporting rationale, the Board finds that the Veteran's GERD has not been "productive of considerable impairment of health."  Rather, it has been characterized by symptoms and associated impact on health typical of those supporting a 10 percent rating.  While the term "considerable" is not defined in the regulation, the examiner's 2016 opinion indicates that the Veteran's GERD has had a relatively "small" effect on the Veteran's overall health.  The Veteran's symptoms do not meet or more closely approximate the criteria for a 30 percent rating.

Similarly, the criteria for a higher 60 percent rating have not been met or approximated.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.  Here, while the Veteran has pain and his GERD may make a "small contribution" to his vomiting and weight loss, his GERD has not resulted in hematemesis or melena with moderate anemia.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).  Moreover, the Veteran's GERD is not "productive of severe impairment of health."  The Veteran's symptoms do not meet or more closely approximate the criteria for a 60 percent rating.

The evidence is not in equipoise, but is against the Veteran's claim.  The benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2014).

III.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the Board will not discuss VA's compliance with the duties to notify and assist.

Further, the Veteran has not alleged any specific deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.


ORDER

Entitlement to an evaluation in excess of 10 percent disabling for service-connected GERD is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


